El Juez Asociado Seños. Wole,
emitió la opinión del tribunal.
María Pérez Chanza instó demanda de reivindicación contra Gonzalo Gerena. En la demanda se -¿legaba que la demandante era dueña de doce cuerdas de terreno y que el demandado detentaba y se negaba a entregarle un predio de terreno que estaba situado dentro de los límites de las 12 cuerdas. La finca principal de 12 cuerdas se describía como lindante por el norte con el camino de Utuado, por el este con María Torres y Cardona, por el sur con Andrés Pol, y por el oeste con Fidel Torres y Cardona. El predio de terreno que se alegaba detentaba el demandado se decía tener las siguientes oolindancias: Por el este, Luisa Torres; por el oeste, María Lugo; por el sur, la carretera; y por el norte, Irene Rodríguez.
Necesariamente, si la finca que se suponía detentaba el demandado estaba dentro de las oolindancias de la finca principal de 12 cuerdas, tendría que lindar por lo menos en dos extremos con la finca de la demandante; y, por otra parte, si el predio que así se bailaba dentro de la finca de la demandante estaba' situado en una de las esquinas, entonces los otros dos lados habrían de tener la misma des-*107cripción que dos de las colindancias de la finca principal. La demanda deja de fijar el predio poseído por el demandado dentro de los terrenos pertenecientes a la demandante, y, por tanto, deja en realidad de aducir una causa de acción. No hallamos que esa falta fuera, subsanada por la prueba, pero como el demandado no hizo alusión a la insuficiencia de la demanda ni en la corte inferior ni en este tribunal, no anali-zaremos más el extremo.
 Al practicarse la prueba, la demandante presentó tres testigos. La misma demandante declaró, pero, aparte de aseverar que el predio del demandado estaba dentro de la finca de ella, nada hizo para localizar el predio que se alegaba estar siendo detentado. El siguiente testigo fué el esposo de la demandante, quien era ciego y evidentemente no sabía con exactitud dónde radicaban los terrenos reclamados. El tercer testigo fué el padre de la demandante. Dijo que el predio ocupado por Gonzalo Gerena lindaba por el este con Luisa Torres, por el oeste con María Lugo, por el norte con Irene Rodríguez,' y por el sur con la carretera que conduce a Arecibo. En ningún momento se explica por qué se describe el predio en la demanda como lindante por el sur con la “carretera.” Hay lo bastante en los autos para demostrar que la “carretera” a que aquí se hace referí- ncia no era la de Utuado, sino la que conduce a Lares. Desde luego que en la descripción principal de la finca la carretera de Utuado ha sido colocada al norte. Toda la prueba fué tan vaga e imprecisa que equivalía a no haber presentado ninguna. El testigo trata de explicar por qué en las colindancias norte y oeste aparecen otras personas como colindantes, pero la explicación deja totalmente de ser satisfactoria, y creemos que sería imposible identificar la finca.
El demandado también presentó alguna prueba tendente a demostrar que su predio estaba enteramente fuera de la finca de la demandante. La corte dijo, refiriéndose a la de-claración del demandado, que era débil; que éste meramente trataba de producir alguna confusión en los lindes y a refe-*108rirse a una doble venta, etc. Pero evidentemente incumbía a la demandante identificar su finca, cosa que dejó de liacer.
Nada bay en los autos que nos convenza en lo más mínimo de que la demandante estableció o pudo establecer un título sobre la finca poseída por el demandado; por tanto, debe revocarse la sentencia apelada y declararse sin lugar la de-manda. '
El Juez Asociado Señor Texidor no intervino.